Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Robert Shayne Kinslow, Appellant                      Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-14-00084-CR         v.                         CR01649).         Memorandum Opinion
                                                      delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
award of attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Robert Shayne Kinslow, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED DECEMBER 19, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk